Citation Nr: 0109488	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury, to include a seizure disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability. 

3.  Entitlement to service connection for a disability 
manifested by a decreased libido, to include as secondary to 
exposure to Agent Orange.

4.  Entitlement to service connection for a disability 
manifested by lethargy, to include as secondary to exposure 
to Agent Orange. 

5.  Entitlement to service connection for right ear hearing 
loss. 

6.  Entitlement to service connection for left ear hearing 
loss.

7.  Entitlement to service connection for bilateral tinnitus. 

8.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The claims for service connection for a disabilities 
manifested by a decreased libido and lethargy, to include as 
secondary to exposure to Agent Orange, right ear hearing 
loss, bilateral tinnitus, and a claim for an increased 
evaluation for PTSD are addressed in the remand action at the 
end of this decision.  


FINDINGS OF FACT

1.  An unappelaed rating decision of August 1991 denied the 
veteran's claims for service connection for residuals of a 
head injury and a skin disability. 

2.  The evidence added to the record since the August 1991 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of any of the previously denied claims.  

3.  The veteran does not have left ear hearing loss for VA 
compensation purposes. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of a 
head injury, to include a seizure disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a skin 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

The veteran essentially contends that during service, he 
struck his head after he suffered a heat stroke and that this 
caused his resulting post-service subdural hematoma and 
seizure disorder.  Concerning his skin disability, he 
maintains that since he returned home from Vietnam, he has 
had scaly skin and dryness on his scalp, thorax, genitals, 
legs and buttocks.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Additionally, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The veteran's claims for service connection for residuals of 
a head injury and skin disability were initially denied in an 
unappealed rating decision of August 1991. The August 1991 
rating decision was based on the RO's determination that the 
veteran's residuals of a head injury and skin disability were 
unrelated to service. 

The evidence of record at the time of the August 1991 rating 
decision included the veteran's service medical records which 
reflected that in September and November 1970, the veteran 
was seen for treatment for scaly, papular, and non-erythemous 
rash on his neck, chest, lips and face.  In November 1990, a 
diagnosis of eczematous eruption of the facial area was 
recorded.  The veteran was given medication.  There are no 
clinical findings of an injury to the head.  A December 1970 
examination for separation report reflects that the veteran's 
head, face, neck and scalp, neurological system, and skin 
were normal.  The evidence previously of record also included 
numerous VA and private medical reports, dating from 1972 to 
1991, reflecting that in March 1972, the veteran underwent a 
right partial craniotomy in order to remove a large 
intercerebral hematoma.  Subsequent reports reflect the 
veteran had seizures secondary to the removal of the subdural 
hematoma.  These reports also reflect a diagnosis of 
psoriasis.

Evidence received since the August 1991 rating decision 
denying the claims for service connection for residuals of a 
head injury and a skin disability includes VA medical 
reports, dating from 1995 to 1998, reflecting that the 
veteran was diagnosed as having psoriasis and a seizure 
disorder likely related to a subdural hematoma which occurred 
in 1971.  The additional evidence contains no medical 
evidence showing a nexus between any current residuals of a 
head injury and skin disability and service.  Therefore, the 
medical evidence added to the record is not so significant by 
itself or in the context of the evidence previously of record 
that it must be considered to fairly decide the merits of the 
claims.  Accordingly, it is not material.  

The veteran's additional statements are to the effect that 
his current seizure disorder is a result of the removal of 
the hematoma which was a result of a fall during service and 
that his skin disability had its onset during service in 
Vietnam, a belief expressed in his earlier statements.  His 
statements are cumulative in nature and are not so 
significant that they must be considered to fairly decide the 
merits of the claims.  His assertions were considered when 
the RO initially denied the matter.  Anglin v. West, 203 F. 
3d 1343 (Fed. Cir. 2000).  In any event, his assertions are 
insufficient to reopen the claim.  See, generally, Moray v. 
Brown, 5 Vet. App. 211 (1993).Therefore, they are not new and 
material.  

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen these claims.  




II. service connection for left ear hearing loss

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim for service 
connection for left ear hearing loss was most recently 
considered by the RO, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the veteran has been informed of the 
requirements for establishing service connection for left ear 
hearing loss.  All pertinent records have been obtained and 
that the veteran has been provided an appropriate VA 
audiological examination in February 1998 in order to 
determine if he has left ear hearing loss.  The facts 
relevant to the issue decided herein have been properly 
developed, and there is no outstanding evidence which should 
be obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
veteran will not be prejudiced as a result of the Board 
deciding this issue without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

The veteran maintains that he currently has left ear hearing 
loss as a result of exposure to an episode of noise trauma 
during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For VA purposes, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).

Service medical records, to include a December 1970 
separation examination report, do not contain any clinical 
findings of left ear hearing loss.  The veteran's hearing was 
normal at discharge.  The veteran has undergone various VA 
examinations since his discharge from service and left ear 
hearing loss for VA purposes was not found on any of those 
examinations, to include a February 1998 VA audiological 
examination.  In sum, the evidence does not establish that 
the veteran has had or currently has a hearing loss 
disability as defined by VA regulation.  The veteran is 
competent to assert that he was exposed to noise trauma in 
service, but he is not competent to give a diagnosis of 
hearing loss and etiologically relate that diagnosis to 
service or any events from service.  Thus, the evidence 
preponderates against his claim.  


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for residuals of a head injury, 
to include a seizure disorder .

New and material evidence has not been received to reopen a 
claim for service connection for a skin disability.

Service connection for left ear hearing loss is denied.





REMAND

As noted above during the pendency of the appellant's appeal 
but after the veteran's claims were most recently considered 
by the RO, the VCAA was signed into law. This liberalizing 
legislation is also applicable to the appellant's remaining 
claims.  

With respect to the veteran's claims for service connection 
for disabilities manifested by a decreased libido and 
lethargy, to include as due to Agent Orange, he has not been 
provided an examination in order to determine whether he 
currently has a disability manifested by a decreased libido 
and a disability manifested by lethargy, to include as due to 
Agent Orange, which are etiologically related to service.  

Concerning his claims for service connection for right ear 
hearing loss and bilateral tinnitus, the Board notes that the 
veteran was provided a VA audiological examination in 
February 1998, reflecting that he had right ear hearing loss 
and bilateral tinnitus.  However, the examiner failed to 
provide opinions concerning the etiology of either disorder.    

The veteran failed to appear for a March 2000 VA PTSD 
examination.  A review of the claims file reflects that 
notice of the March 2000 VA examination was sent to the 
veteran's attorney at his most recent address of record in 
accordance with an agreement between the attorney and the 
veteran.  However, the claims file does not contain a letter 
from the RO to the veteran addressing his failure to report 
for the VA examination and providing him an opportunity to 
provide good cause for his failure to report to the March 
2000 examination.  In addition, the most recent VA mental 
disorders and PTSD examinations were conducted in February 
and March 1998.  

Also, the Board notes that the RO denied issue of entitlement 
to a total disability rating based on unemployability due to 
service-connected disability (TDIU) in a December 1999 rating 
decision.  The veteran was informed of the RO's determination 
that same month.  Later that month, the veteran's attorney 
submitted a notice of disagreement with the RO's denial of 
entitlement to TDIU.  A statement of the case addressing this 
issue has not yet been issued, and a remand is necessary for 
this purpose as well.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

In light of these circumstances, the Board finds that further 
development to comply with the provisions of the VCAA is 
necessary prior to final appellate review of the veteran's 
claims.  Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should issue a statement 
of the case to the appellant and his 
attorney on the issue of entitlement 
to service connection for TDIU.  The 
appellant must be advised of the 
time limit in which he can perfect 
an appeal to the Board on this issue 
by filing a substantive appeal. See 
38 C.F.R. § 20.302(b) (2000).  If, 
and only if, an appeal is perfected 
on this issue, should it be returned 
to the Board.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his attorney 
of this and request them to provide 
a copy of the outstanding medical 
records.

4.  Then, the RO should arrange for 
the veteran to undergo examinations 
by physicians with appropriate 
expertise to determine the extent 
and etiology of any current 
disability manifested by a decreased 
libido, a disability manifested by 
lethargy, right ear hearing loss 
and/or bilateral tinnitus.  Any 
necessary tests or studies, 
including X-rays, should be 
conducted.  The claims folders must 
be made available to and reviewed by 
the examiners.  

Based upon the examination results 
and a review of the claims folder, 
the examiners must provide opinions 
with respect to any currently 
present disability manifested by a 
decreased libido, disability 
manifested by lethargy, right ear 
hearing loss and/or bilateral 
tinnitus as to whether it is at 
least as likely as not that such 
disorders are etiologically related 
to service.  The rationale for all 
opinions expressed should be 
explained.  The examination reports 
must be typed.  

5.  The RO should also schedule the 
veteran for a VA examination by a 
psychiatrist in order to determine 
the current degree of impairment 
from the service-connected PTSD.  
Any necessary tests and studies 
should be accomplished.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the service-connected PTSD, to 
include whether it renders the 
veteran unemployable.  The examiner 
should also provide a global 
assessment of functioning score 
consistent with DSM IV based upon 
the service-connected PTSD and 
provide an explanation of the 
significance of the score assigned.  
The examiner should identify the 
elements supporting the diagnosis of 
PTSD.  The rationale for all 
opinions expressed should also be 
provided.  

6.  Thereafter, the RO should review 
the claims files and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance 
Act of 2000.

7.  Then, the RO should readjudicate 
the issues of entitlement to service 
connection for disabilities 
manifested by a decreased libido and 
lethargy, to include as due to 
exposure to Agent Orange, right ear 
hearing loss, bilateral tinnitus 
and/or an increased evaluation for 
PTSD.  The RO should also consider 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

8.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction or a timely notice of 
disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case to the 
appellant and his attorney, and they 
should be afforded an appropriate 
opportunity to respond.  The veteran 
should be informed of the 
requirements to perfect an appeal 
with respect to any new issue 
addressed in the supplemental 
statement of the case. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



